Title: From John Adams to Nc., Citizens of Newbern, September 1798
From: Adams, John
To: Newbern, Nc., Citizens of


				
To The Inhabitants Of The Town Of Newbern, North

Carolina.
					Gentlemen,
					September 1798
				
				

An address so cordial and respectful as this from the citizens of Newbern, and your warm approbation of my conduct since I have filled the office of chief magistrate of the United States, I ought to hold in the highest estimation.

I was indeed called to it at a crisis fraught with difficulty and danger, when neither skill in the management of affairs, more improved than any I could pretend to, nor the purest integrity of intention, could secure an entire exemption from involuntary error, much less from censure.

There have been for many years strong indications that nothing would satisfy the rulers of the French, but our taking with them an active part in the war against all their enemies, and exhausting the last resources of our property to support them, not only in the pursuit of their chimerical ideas of liberty, but of universal empire. This we were not only under no obligation to do, but had reason to believe would have ruined the laws, constitution, and the morals of our country, as well as our credit and property.

An ardent enthusiasm, indeed, deluded for a long time too many of our worthy citizens. The honor of your testimony to the integrity of my endeavors in so difficult a conjuncture, is very precious to my heart.

As the hostile views and nefarious designs of the French republic are now too notorious to be denied or extenuated, I believe with you, that the love of our common country will produce a cordial unanimity of sentiment.

This patriotic and spirited address is a clear indication of such desirable union, and will have a powerful tendency to encourage, strengthen, and promote it.



				
					John Adams.
				
				
			